DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 01/14/2022 has been entered. 
Claims 12-21 are pending. 
Claims 1-11 are canceled.  
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Catt (R1-1721416, indicated in IDS filed on 09/23/2021).
Claims 12, 19, 20 and 21,
	Catt discloses a terminal comprising: a receiving section that receives a downlink control information (DCI) in a first partial frequency band (BWP) out of a plurality of BWPs configured in a cell (Sec 2.2 it was agreed that NR supports the case that a single scheduling DCI can switch the UE’s active BWP from one to another (of the same link direction (within a given service cell. It is interpreted UE received the DCI using the current active BWP); and a control section that, when a second BWP different from the first BWP is indicated by a BWP indication field of the DCI, controls activation of the second BWP, based on the BWP indication field, taking into account a first size of a first frequency-domain resource allocation (RA) field corresponding to the first BWP and a second size of a second frequency-domain RA field corresponding to the second BWP (see Sec. 2.2 "For multiple configured BWPs with different bandwidths, the DCI payload size for scheduling each BWP may be different ... One potential solution is that the bit width of the frequency resource allocation field is fixed to the maximum size among all the configured BWPs (interpreted as first and second size BWPs). However, it is obvious that this solution introduces additional overhead when the active BWP is not the largest one. An alternative solution is that the bit width of the frequency resource allocation field is determined by the active BWP. If a PDCCH schedules DL data on a smaller BWP, the MSBs can be reserved. Conversely, if a PDCCH schedules DL data on a larger BWP, the RA field is assumed to be the LSBs of the actual RA field for the target BWP’).
Claims 19 encompass limitations that are similar to limitations of claim 12.  Thus, it is rejected with the same rationale applied against claim 12 above.
Claims 20 encompass limitations that are similar to limitations of claim 12, except base station transmitting. Catt discloses base station transmitting (within a given service cell. It is interpreted UE received the DCI using the current active BWP).  Thus, it is rejected with the same rationale applied against claim 12 above.
Claims 21 encompass limitations that are similar to limitations of claims 12 and 20.  Thus, it is rejected with the same rationale applied against claims 12 and 20 above.

Claim 13,
	Catt discloses wherein the control section determines bits to be employed in a frequency-domain RA field included in the DCI taking into account the first size and the second size (One potential solution is that the bit width of the frequency resource allocation field is fixed to the maximum size among all the configured BWPs. If a PDCCH schedules DL data on a smaller BWP, the MSBs can be reserved. Conversely, if a PDCCH schedules DL data on a larger BWP, the RA field is assumed to be the LSBs of the actual RA field for the target BWP’ section 2.2).
Claim 14,
	Catt discloses wherein, when the first size is smaller than the second size, the control section sets given bits in a frequency-domain RA field, included in the DCI, to zero (the number of bits for frequency domain resource allocation field is determined according to the currently active BWP…if the target BWP requires more bits than the currently active BWP, the RA field forms the LSBs of the required RA bit width. RA field is assumed the LSBs of the actual RA field for the target BWP. The bit width of the frequency resource allocation field is fixed to the maximum size among all the configure BWPs. Multiple configured BWPs with different bandwidths, the DCI payload size for scheduling each BWP may be different, section 2.2. Section 3. Scheduling DCI can provide an index…starting symbol within slot starting 0. Table 3).
Claims 15 encompass limitations that are similar to limitations of claim 14.  Thus, it is rejected with the same rationale applied against claim 14 above.
Claim 16,
	Catt discloses wherein, when the first size is larger than the second size, the control section uses given lower bits (LSB) in a frequency-domain RA field included in the DCI (the number of bits for frequency domain resource allocation field is determined according to the currently active BWP…if the target BWP requires more bits than the currently active BWP, the RA field forms the LSBs of the required RA bit width. RA field is assumed the LSBs of the actual RA field for the target BWP. The bit width of the frequency resource allocation field is fixed to the maximum size among all the configure BWPs. Multiple configured BWPs with different bandwidths, the DCI payload size for scheduling each BWP may be different, section 2.2).
Claims 17 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.
Claims 18 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.


Response to Arguments
On page 7 of the remarks, Applicant respectfully argues regarding claims 12, 19-21 that Catt does not disclose “a first size of a first frequency domain resource allocation (RA) field corresponding to the first BWP and a second size of a second frequency-domain RA field corresponding to the second BWP”.
However, Examiner respectfully disagree with Applicant.  Catt does disclose a first size of a first frequency domain resource allocation (RA) field corresponding to the first BWP and a second size of a second frequency-domain RA field corresponding to the second BWP (Section 2.2 discloses the DCI payload size for multiple BWPs for each scheduling BWP may be different…the bit width of the frequency resource allocation field is fixed.  (interpreted as the size for one of the multiple BWP can be different compared to size of another multiple BWP).  Frequency RA size of the Smaller BWP can be different from the Frequency RA size of the larger BWP).
On page 8 of the remarks, Applicant respectfully argues regarding claim 13 that Catt does not discloses “determines bits to be employed in a frequency-domain RA field included in the DCI taking into account the first size and the second size”.
However, Examiner respectfully disagree with Applicant.  Catt does disclose determines bits to be employed in a frequency-domain RA field included in the DCI taking into account the first size and the second size (Section 2.2 teaches that the bit width of frequency resource allocation field is maximum size among all the configured BWPs…if smaller BWP, MSB can be reserved…if larger BWP, RA field is assumed to the LSB. Thus it is interpreted as The DCI payload size having different BWP associated with different bit width frequency RA size… so in order to have a maximum size…it must first determine all the sizes of the frequency RA for all the BWP and then set a maximum size for the RA field).
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al., (US 20140177547 A1).
	Xue et al., (US 20180049203 A1): [0160] Referring to FIG. 30, based on the RBG size P which is derived based on a pre-defined rule or configured, as well as the BW for resource allocation, the length of signaling bits corresponding to frequency domain resource allocation can be derived, which can be used in the frequency RB assignment field in the DCI. There could be many cases of the signaling bit length depending on the system/BWP parameters, which makes the DCI size variable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473